1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				Claim Rejections - 35 USC § 102
2.  	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless -
 	(b) the invention was patented or described in a printed publication in this or a foreign
country or in public use or on sale in this country, more than one year prior to the date of
application for patent in the United States.
3.  	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention as being anticipated by Debock et al [US2012/0071015].
  	Claim 1, Debock et al disclose a connection device 710 for electrically connecting a textile to an electrical contact of a connector, the connection device received in an insertion direction in the connector, comprising: a body 806 having a first end and a second end opposite the first end in the insertion direction, the body 806 having a first surface extending between the first end and the second end, and a second surface opposite to the first surface, the body [806 =836+818+ 808] having a portion [of 834] at the first end extending essentially transversely from the first surface, the portion [of 834] having an aperture 834 into which the textile 702 is inserted; and an attachment device [860, 882, 884, 810] for the textile 702 connected to the second surface at the first end.

    PNG
    media_image1.png
    841
    767
    media_image1.png
    Greyscale

 	Claim 2, Debock et al disclose the connection device of claim 1, wherein the attachment device has a tongue 810 extending essentially transversely from a surface of the attachment device.
	Claim 3, Debock et al disclose the connection device of claim 2, wherein the tongue 810 bears against the textile 702.
	Claim 4, Debock et al disclose the connection device of claim 3, wherein the second surface of the body 806 has a groove 832 at the first end.
	Claim 5, Debock et al disclose the connection device of claim 4, wherein the groove 832 has a shape complementary to the tongue.
	Claim 7, Debock et al disclose the connection device of claim 1, wherein the attachment device 806 is a detachable element configured to be clipped to the body.
	Claim 8, Debock et al disclose the connection device of claim 1, wherein the attachment device 806 has a snap fitting device adapted to snap fit with an edge of the body. 
	Claim 9, Debock et al disclose the connection device of claim 1, wherein the first surface and the second surface are essentially flat and parallel to each other.

	Claim 11, Debock et al disclose the connection device of claim 1, wherein a lateral edge of the body 806 has an opening A receiving a locking device 878 of the connector in an assembled position in which the connection device is assembled with the connector [0040, lines 1-5, pages 3-4].
	Claim 13, Debock et al discloses a method for attaching a textile to a connection device, comprising:
 	providing a connection device including a body and an attachment device, the body having a first end and a second end opposite the first end in the insertion direction, the body having a first surface extending between the first end and the second end and a second surface opposite to the first surface, the body having a portion at the first end extending essentially transversely from the first surface, the portion having an aperture;
 	introducing an end of the textile through the aperture and pulling the end up to the second end of the body;
 	folding the textile at the second end to turn it over towards the second surface of the body;
pulling the end of the textile up to the attachment device; and
 	attaching the textile to the connection device with the attachment device.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Debock et al [US2012/0071015].
 	Claim 6, Debock et al disclose the invention generally all as claimed, but do not show attachment device being a pivot hinge. It would have been obvious to one having ordinary skill at the time the invention was made to modify the attachment device of Debock et al to be a hinge for attaching the cover to the body al the time to prevent loosing a cover from the device; since the examiner takes official Notice of the equivalence of attaching the cover to the body for their use in the electrical connector art and it would be within the level of ordinary skill in the art.
  	Claim 12, Debock et al disclose the invention generally all as claimed, but do not show the aperture having a rounded edge. It would have been obvious to one having ordinary skill at the time the invention was made to modify the square edge of the aperture of Debock et al by having a rounded edge for the matter of design choice. 
 				conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).

/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831